Matter of Kempston v State of N.Y. Off. of Children & Family Servs. (2020 NY Slip Op 07792)





Matter of Kempston v State of N.Y. Off. of Children & Family Servs.


2020 NY Slip Op 07792


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1123 TP 20-00873

[*1]IN THE MATTER OF DAVID KEMPSTON, PETITIONER,
vSTATE OF NEW YORK OFFICE OF CHILDREN AND FAMILY SERVICES AND NEW YORK STATE CENTRAL REGISTER OF CHILD ABUSE AND MALTREATMENT, RESPONDENTS. 


FERON POLEON LLP, AMHERST (KELLY A. FERON OF COUNSEL), FOR PETITIONER.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENTS. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Frank A. Sedita, III, J.], entered July 14, 2020) to review a determination of respondents. The determination found inadequate guardianship. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court